COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                            §
                                                                              No. 08-21-00086-CV
                                                            §
                                                                                 Appeal from the
     IN THE INTEREST OF H.M.,                               §
                                                                               288th District Court
     A Child,                                               §
                                                                            of Bexar County, Texas 1
                                                            §
                                                                              (TC# 2010-CI-06431)
                                                            §

                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant Winston Modisette has failed to make financial arrangements to pay for the clerk’s

record, we dismiss the appeal for want of prosecution.

           The District Clerk notified the Court that Appellant has not made financial arrangements

to pay for preparation of the clerk’s record as required by TEX.R.APP.P. 35.3(a)(2). On May 21,

2021, the Clerk of this Court notified Appellant that the Court intended to dismiss the appeal for

want of prosecution unless Appellant responded within ten days and showed grounds for

continuing the appeal. See TEX.R.APP.P. 37.3(b). As of this date, Appellant has not filed any


1
    We hear this case on transfer from the Fourth Court of Appeals. See TEX.R.APP.P. 41.3.
response establishing that he is entitled to appeal without paying for the clerk’s record or that he

has made arrangements to pay for preparation of the clerk’s record.

       We conclude that the clerk’s record has not been filed due to the fault of the Appellant.

Accordingly, we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b),

(c).



June 28, 2021
                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2